Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2021 has been entered.

Response to Amendment
The amendment filed 3/25/2021 does not place the application in condition for allowance.
The previous art rejections are withdrawn due to Applicant’s amendment.
New rejections follow.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2011/0215309 to D’Andrade, and further in view of US PGPub 2015/0318513 to Nakayama.
Regarding claims 1, 2, and 5-10, D’Andrade teaches a light emitting device (Fig. 3) comprising
an anode 320 (¶0051, 0064)
a cathode 420 
a first light emitting layer 362 provided between the anode and the cathode (¶0054)
a second light emitting layer 361 provided between the anode 320 and the cathode 420 and between the anode and the first light emitting layer 362 (¶0056, 0059)
wherein the first light emitting layer and the second light emitting layer are adjacent to and in direct contact with each other.
Preferred compounds for inclusion in the first light emitting layer include
    PNG
    media_image1.png
    149
    179
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    173
    319
    media_image2.png
    Greyscale
(p. 8, Table 1, ¶0082), which function as blue emitting dopants and are similar in structure to the claimed compound with the structure of formula (1). 
Nakayama teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a blue emitting dopant with the structure 
    PNG
    media_image3.png
    169
    45
    media_image3.png
    Greyscale
 (p. 24), because it would have merely required the choice of a known material for its art-recognized purpose as a blue emitting dopant (¶0106-0116). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
The compound in the first light emitting layer of modified-D’Andrade is a metal complex with a structure that reads on claimed Formula (1), where n1 = 2, n2 = 1, and M1 is an iridium atom. The moiety 
    PNG
    media_image3.png
    169
    45
    media_image3.png
    Greyscale
 reads on an anionic bidentate ligand A1-G1-A2, where A1 and A2 independently represent a carbon atom or a nitrogen atom, the atoms constituting a ring, and G1 represents a single bond. The moiety 
    PNG
    media_image3.png
    169
    45
    media_image3.png
    Greyscale
 reads on R2 being an aromatic heterocyclic ring, so that E2 is a carbon atom, R1A is a diazole ring constituted of a nitrogen atom, E11A being a nitrogen atom, E1 and E12A being carbon atoms, R11A being an aryl group with a substituent, R12A being a hydrogen atom, and R13A being an aryl group having a substituent, per claims 1 and 9.
 	Per claim 2, modified-D’Andrade teaches the limitations of claim 1. The second light emitting layer comprises, for instance, 
    PNG
    media_image4.png
    154
    277
    media_image4.png
    Greyscale
(p. 8), which reads on claimed Formula (2) wherein M2 is an iridium atom, n3 is 3, E4 is a carbon atom, L1 is a 6-membered aromatic heterocyclic ring, one instance of which is substituted, and L2 represents an aromatic hydrocarbon ring.
	Per claims 5 and 6, modified-D’Andrade teaches the limitations of claim 1. The second light emitting layer comprises, for instance, 
    PNG
    media_image4.png
    154
    277
    media_image4.png
    Greyscale
(p. 8), which reads on claimed Formula (2-B) and (2-B1) wherein M2 is an iridium atom, n3 is 3, L1B represents a pyridine ring constituted of a nitrogen atom, a carbon atom, E11B, E12B, E13B, and E14B, and L2B represents a benzene ring constituted of two carbon atoms, E21B, E22B, E23B, and E24B. Each of E11B, E12B, E13B, E14B, E21B, E22B, E23B, and E24B are a carbon atom. Each of R11B, R13B, R14B, R21B, R22B, R23B, and R24B represent a hydrogen atom, while R12B represents a hydrogen atom or an aryl group.
Per claims 7 and 8, modified-D’Andrade teaches the limitations of claim 1. In the alternative, Nakayama teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to use a blue emitting dopant with the structure  
    PNG
    media_image5.png
    194
    67
    media_image5.png
    Greyscale
 (p. 21), because it would have merely required the choice of a known material for its art-recognized purpose as a blue emitting dopant (¶0106-0116). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
The structure of the D-53 complex reads partially on the claimed metal complex structure of Formula (1-A), where n1 = 3, n2 = 0, M1 is an iridium atom. The moiety 
    PNG
    media_image5.png
    194
    67
    media_image5.png
    Greyscale
 reads on R2A being a benzene ring with E21A to E24A being carbon atoms, R21A to R24A being hydrogen atoms, so that E2 is a carbon atom, R1A being a diazole ring constituted of a nitrogen atom, E11A being a nitrogen atom, E1 and E12A being carbon atoms, R11A being an alkyl group, R12A being a hydrogen atom, and R13A being an aryl group. The aryl group R13A of 
    PNG
    media_image5.png
    194
    67
    media_image5.png
    Greyscale
 does not specifically have a substituent. However, the D-53 complex is an embodiment of Formula (A) (p. 14), which includes moiety Rc equivalent to claimed R13A, and it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form this moiety as an aryl/phenyl group having a substituent because it is well within the scope of the recited structure (¶0111). The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
The complex of modified-Nakayama, as reasoned above, also reads on Formula (1-A3).
	Per claim 10, modified-D’Andrade teaches the limitations of claim 1. The first light emitting layer 362 further preferably comprises 
    PNG
    media_image6.png
    152
    279
    media_image6.png
    Greyscale
(p. 8, Table 1). The structure of this compound reads on the claimed compound (H-1), where LH1 is divalent heterocyclic group, nH1 is 1, ArH1 and ArH2 are a monovalent heterocyclic group, nH2 is 0 and nH3 is 1.

Claims 3, 4, and 16 is/are rejected under 35 U.S.C. 103 as being patentable over D’Andrade and Nakayama as applied to claim 1 above, and further in view of US PGPub 2011/0124808 to Akino (of record).
Regarding claims 3, 4, and 16, modified-D’Andrade teaches the limitations of claim 1 above. D’Andrade teaches that a preferred material 
    PNG
    media_image7.png
    136
    233
    media_image7.png
    Greyscale
 (p. 8) is included in the second light emitting layer 361 to emit red light (¶0060, 0076). The combination of references does not teach that the second light emitting layer comprises a polymer compound as claimed. Akino teaches that a material for use in similar devices that emits red light with high luminous efficiency includes a polymer having the following constitutional unit 

    PNG
    media_image8.png
    1
    5
    media_image8.png
    Greyscale
 (p. 73, ¶0004, 0005, ¶0276). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a polymer compound comprising a constitutional unit as recited by Akino in the second light emitting layer because it emits red light with high luminous efficiency.
The group 
    PNG
    media_image8.png
    1
    5
    media_image8.png
    Greyscale
 reads on a metal complex represented by formula 2 of claim 3. M2 is an iridium atom. L1 is a 6-membered aromatic heterocyclic ring having a substituent; L2 represents an aromatic hydrocarbon; and n3=2. A3-G2-A4 represents an anionic bidentate ligand, A3 represents a carbon atom which constitutes a ring, A4 represents a nitrogen atom which constitutes a ring, G2 represents a single bond constituting the bidentate ligand together with A3 and A4, and n4=1. Akino’s polymer comprises the group above which is formed by removing a hydrogen atom from a metal complex as a constitutional unit. 
The constitutional unit
    PNG
    media_image8.png
    1
    5
    media_image8.png
    Greyscale
reads on a constitutional unit represented by formula 2B of claim 4. M1B represents the group identified above, formed by removing from a metal complex one hydrogen atom directly bonded to a carbon atom. Ar1M represents an aromatic hydrocarbon group (fluorene 
    PNG
    media_image8.png
    1
    5
    media_image8.png
    Greyscale
) with a substituent (
    PNG
    media_image8.png
    1
    5
    media_image8.png
    Greyscale
), Le is an arylene group (
    PNG
    media_image8.png
    1
    5
    media_image8.png
    Greyscale
), ne1 =1 and nd1=0.
L1 has as a substituent the group 
    PNG
    media_image8.png
    1
    5
    media_image8.png
    Greyscale
, which reads on formula D-A of claim 16, where mDA1=0, GDA is a heterocyclic group, mDA2=mDA3=0, and TDA represents an aryl group with a substituent 
    PNG
    media_image8.png
    1
    5
    media_image8.png
    Greyscale
.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Andrade and Nakayama as applied to claim 2 above, and further in view of Akino.
Regarding claim 13, modified-Andrade teaches the limitations of claim 2 above. D’Andrade teaches that a preferred material 
    PNG
    media_image7.png
    136
    233
    media_image7.png
    Greyscale
 (p. 8) is included in the second light emitting layer 361 to emit red light (¶0060, 0076), but does not teach that the second light emitting layer comprises a substituent as claimed. Akino teaches that a material for use in similar devices that emits red light with high luminous efficiency includes a polymer having the following constitutional unit 

    PNG
    media_image8.png
    1
    5
    media_image8.png
    Greyscale
 (p. 73, ¶0004, 0005, 0276). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to include a compound as recited by Akino in the second light emitting layer because it emits red light with high luminous efficiency.
The group 
    PNG
    media_image8.png
    1
    5
    media_image8.png
    Greyscale
 reads on a metal complex represented by formula 2 of claim 2. M2 is an iridium atom. L1 is a 6-membered aromatic heterocyclic ring having a substituent; L2 represents an aromatic hydrocarbon; and n3=2. A3-G2-A4 represents an anionic bidentate ligand, A3 represents a carbon atom which constitutes a ring, A4 represents a nitrogen atom which constitutes a ring, G2 represents a single bond constituting the bidentate ligand together with A3 and A4, and n4=1. 
L1 of the compound
    PNG
    media_image8.png
    1
    5
    media_image8.png
    Greyscale
 has as a substituent of the group 
    PNG
    media_image8.png
    1
    5
    media_image8.png
    Greyscale
, which reads on formula D-A of claim 13, where mDA1=0, GDA is a heterocyclic group, mDA2=mDA3=0, and TDA represents an aryl group with a substituent 
    PNG
    media_image8.png
    1
    5
    media_image8.png
    Greyscale
.


Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Andrade and Nakayama as applied to claim 5 above, and further in view of US PGPub 2014/0175415 to Steudel (of record).
Regarding claim 14, modified-D’Andrade teaches the limitations of claim 5. D’Andrade teaches that the metal complex 
    PNG
    media_image9.png
    154
    276
    media_image9.png
    Greyscale
(p. 8) having a formula that reads on claim 5 is included in the second light emitting layer because it emits green or yellow light between 500-600 nm (¶0044, 0055, 0058). The combination of references does not specifically teach that one R11B through R14B, or R21B through R24B has a form which reads on one of D-A, D-B, or D-C of claim 14. Steudel teaches that a compound having the formula 
    PNG
    media_image10.png
    111
    74
    media_image10.png
    Greyscale
 also emits green light. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to replace the compound taught by D'Andrade with the compound taught by Steudel because a skilled artisan would understand that it too would emit green light.
Steubel’s molecule shares most of the structure of 
    PNG
    media_image9.png
    154
    276
    media_image9.png
    Greyscale
, except the R22B substituent is 
    PNG
    media_image10.png
    111
    74
    media_image10.png
    Greyscale
 instead of hydrogen. This substituent reads on formula D-A of claim 14, where GDA is an aromatic hydrogen group, TDA is an aryl group with a substituent, and mDA1, mDA2, and mDA3 are zero.
 Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Andrade and Nakayama as applied to claim 6 above, and further in view of Steudel.
Regarding claim 15, modified-Andrade teaches the limitations of claim 6. D’Andrade teaches that the metal complex 
    PNG
    media_image9.png
    154
    276
    media_image9.png
    Greyscale
(p. 8) having a formula that reads on claim 5 is included in the second light emitting layer because it emits green or yellow light between 500-600 nm (¶0044, 0055, 0058). The combination of references does not specifically teach that one R11B through R14B, or R21B through R24B has a form which reads on one of D-A, D-B, or D-C of claim 15. Steudel teaches that a compound having the formula 
    PNG
    media_image10.png
    111
    74
    media_image10.png
    Greyscale
 also emits green light. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Therefore it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to replace the compound taught by D'Andrade with the compound taught by Steudel because a skilled artisan would understand that it too would emit green light.
Steudel’s molecule shares most of the structure of
    PNG
    media_image9.png
    154
    276
    media_image9.png
    Greyscale
, except the R22B substituent is 
    PNG
    media_image10.png
    111
    74
    media_image10.png
    Greyscale
 instead of hydrogen. This substituent reads on formula D-A of claim 15, where GDA is an aromatic hydrogen group, TDA is an aryl group with a substituent, and mDA1, mDA2, and mDA3 are zero.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Andrade and Nakayama as applied to claim 1 above, and further in view of US PGPub 2016/0056396 to Sugino (of record).
Regarding claim 17, modified-Andrade teaches the limitations of claim 1. The combination of references does not specifically teach that the ring R1A represents a triazole ring. Sugino, however, teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a device with a metal complex in which analogous ring R1A represents a triazole ring because such complexes (Exemplified Compound 25 on p. 19, Exemplified Compound 57 on p. 23) reduce changes to resistance and emission spectrum when they are employed in an emitting layer (¶0022, 0056-0058).
Sugino’s compounds 
    PNG
    media_image11.png
    229
    187
    media_image11.png
    Greyscale
and 
    PNG
    media_image12.png
    190
    184
    media_image12.png
    Greyscale
 both read on claimed formula (1), wherein n1 = 3, n2 = 0, M1 is iridium, R1A is a triazole ring constituted of a nitrogen atom, E1 being carbon, E12A and E11A being nitrogen, R12A being hydrogen, R11A being an aryl group with a substituent, and R13A being a monovalent heterocyclic group and an aryl group having a substituent, respectively.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over D’Andrade and Nakayama as applied to claim 8 above, and further in view of Sugino.
Regarding claim 18, modified-D’Andrade teaches the limitations of claim 8. The combination of references does not specifically teach that the ring R1A represents a triazole ring such as found in formula (1-A1). Sugino, however, teaches that it would have been obvious as of the effective filing date of the claimed invention for a person having ordinary skill in the art to form a device with a metal complex in which analogous ring R1A represents a triazole ring because such complexes (Exemplified Compound 25 on p. 19, Exemplified Compound 57 on p. 23) reduce changes to resistance and emission spectrum when they are employed in an emitting layer (¶0022, 0056-0058).
Sugino’s compounds 
    PNG
    media_image11.png
    229
    187
    media_image11.png
    Greyscale
and 
    PNG
    media_image12.png
    190
    184
    media_image12.png
    Greyscale
 both read on claimed formula (1-A1), wherein n1 = 3, n2 = 0, M1 is iridium, R1A is a triazole ring such that R11A is an aryl group with a substituent,R21A to R24A are hydrogen atoms, and R13A is a monovalent heterocyclic group and an aryl group having a substituent, respectively.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726